Per Curiam:
The presumptive correctness of the minutes of the board of directors was correctly stated. The authority to the committee to get plans for a new school building from some architect, must receive a reasonable construction. An authority to procure pencil sketches was clearly recognized at a subsequent meet*513ing of the board. Regard must be had to t]ie specifications with which architects usually accompany their plans. The learned Judge took a correct view of the case, and fairly submitted to the jury to find under the whole evidence, whether the understanding of the board was to limit the authority to procuring only preliminary drawings or sketches, or whether it extended to plans and specifications.
Judgment affirmed.